EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The Amendment, Declaration, and Remarks, all filed April 21, 2022, have been carefully considered and found to be persuasive.  The Declaration shows that the applicant had possession of the presently claimed invention at the time it was invented and/or the application filed.  The nonstatutory double patenting rejection is withdrawn in light of the present allowance.  MPEP 1490, VI.D.2(a).  None of the prior art references, alone or in combination, teaches or suggests a composition, refrigerating machine, or method with HFO-1132(E), HFO-1123, HFO-1234yf, and R-32 in the amounts presently claimed, along with all the other limitations presently claimed.  The examples in the present Specification and Declaration also show unexpectedly better results.  The Terminal Disclaimer overcame the other nonstatutory double patenting rejections.

The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761